Citation Nr: 1733888	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  13-06 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include post traumatic stress disorder (PTSD) and unspecified anxiety disorder. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel 

INTRODUCTION

The Veteran had active service in the Army from December 1968 to November 1970 with service in Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ) in June 2017.  A transcript of the hearing is associated with the claims files.

The Veteran initially submitted a claim for entitlement to service connection for PTSD. The Board notes that, particularly with respect to psychiatric disorders, a claim of service connection encompasses all pertinent symptomatology, regardless of how that symptomatology is diagnosed. See Clemons v. Shinseki, 23 Vet. App. 1, 5, 9 (2009). In light of Clemons, the Board has recharacterized the issue, as reflected on the title page, to include a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and unspecified anxiety disorder.

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends he is entitled to service connection for PTSD. The Board finds a remand is warranted for additional development. 

First, VA has a duty to assist in the procurement of relevant records. 38 C.F.R. § 3.159 (2016). "Relevant records" to be considered to determine a Veteran's eligibility for compensation benefits are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

At the June 2017 hearing the Veteran testified to undergoing recent treatment at Conroe CBOC since April 2017. VA treatment records from June 2010 to April 2017 have previously been associated with the claims file well after the most recent statement of the case in January 2013. On remand, appropriate attempts should be made to locate and obtain any outstanding VA treatment records. 

Next, the Veteran was afforded a VA examination in September 2012. If VA provides an examination that examination and opinion must be adequate. Barr v. Nicholson, 21 Vet. App. 303 (2007). The September 2012 VA examiner found that the Veteran did not have a diagnosis of PTSD conforming to the DSM-IV. See September 2012 VA examination. Further, the examiner noted the Veteran did not have a diagnosis of a mental disorder that conforms to the DSM-IV criteria. However, treatment records have since been associated with the claims file noting treatment for unspecified insomnia and unspecified anxiety disorder. See March 20, 2017 VA mental health outpatient visit. Additionally treatment records note mild PTSD symptoms. See February 3, 2017 VA mental health note. 

During the course of this appeal, effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders so as to replace outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  VA directed that the changes be applied only to applications for benefits received by VA or pending before the agency of original jurisdiction (AOJ) on or after August 4, 2014, but not to claims certified to, or pending before, the Board, the Court of Appeals for Veterans Claims (CAVC), or the United States Court of Appeals for the Federal Circuit.

As the Veteran's claim was certified to the Board in April 2017 (after August 4, 2014) a diagnosis of PTSD must conform to DSM-V. See 38 C.F.R. § 4.125(a) (2016). As the September 2012 VA examination was based on the DSM-IV criteria, an updated examination using the appropriate criteria must be conducted. As such the Board finds that a supplemental VA examination is warranted to address the Veteran's VA treatment records and current manifestations under the appropriate DSM-V diagnostic criteria.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the case file any further medical records (private and/or VA) identified and authorized for release by the Veteran in particular from Conroe CBOC from April 2107 forward. 

All actions to obtain records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them. 

2. Then, schedule the Veteran for a VA psychiatric examination with a medical professional of sufficient expertise to determine whether the Veteran has a diagnosis of an acquired psychiatric disorder, to include PTSD and unspecified anxiety disorder, under DSM-V standards. The claims file must be made available to and reviewed by the examiner. After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

a. Identify all current acquired psychiatric disorders under DSM-V criteria. 

b. Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's acquired psychiatric disability is related to active service? 

The examiner must provide a complete rationale for all findings and opinions, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Consideration should be given to VA treatment records noting ongoing treatment for insomnia and unspecified anxiety disorder and symptoms of PTSD. See March 20, 2017 VA mental health outpatient treatment note; see also February 3, 2017 VA mental health note.  

The term "as likely as not" (at least fifty percent probability) does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

3. Thereafter, take any additional development action deemed warranted and adjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative, if any, should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




